DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	Applicant’s amendments filed on 8/11/2021 has been carefully reconsidered by the examiner.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “the omnidirectional antenna, the communications module, and the PCB are disposed inside the housing; and the heat sink is disposed at the lower end of the housing, and a through hole for the Ethernet cable to pass through is disposed on the heat sink”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 11 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, as amended, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 17 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “the CPE mounting bracket comprises a mounting base, a support tube and an attachment plate, wherein a first connection structure is disposed at an upper end of the attachment plate, and the first connection structure is configured to be detachably connected to a CPE; an upper end of the support tube is connected to a lower end of the attachment plate, and a cavity of the support tube is connected to an internal cavity of the attachment plate, so that an Ethernet cable of the CPE can 4Rimon Ref. No.:5848-00052-US Client Ref. No.: 85478977US06 pass through the cavity of the support tube; a lower end of the support tube is connected to the mounting base, and an angle between the support tube and the mounting base is adjustable; and an opening is formed at the lower end of the support tube, so that the Ethernet cable of the CPE passes through the opening”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached on Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAM T MAI/Primary Examiner, Art Unit 2845